854 F.2d 1327
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lester L. BURWELL, Petitioner,v.DEPARTMENT OF AGRICULTURE, Respondent.
No. 88-3178.
United States Court of Appeals, Federal Circuit.
July 13, 1988.

Before ARCHER, Circuit Judge, BALDWIN, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.


1
The Merit Systems Protection Board (MSPB or board), in its opinion and order dated January 29, 1988, Docket No. SF03308710419, dismissed petitioner's appeal as moot.  We affirm the board's dismissal for mootness.


2
In response to the board's show cause order regarding apparent mootness, the agency submitted documentation showing that petitioner's reemployment priority right had been satisfied by a retroactive appointment with a back pay determination.  Although petitioner asserted that he was qualified for another eligible position and that other unspecified positions had been filled, the board found that he "has not identified the other positions ... and has presented no factual information regarding any ongoing violation of his reemployment priority rights."    The board also found that the only relief requested had been satisfied by the retroactive appointment.


3
In this court, petitioner contends he was entitled to appointment to a higher position outside of his commuting area, or to the "highest job filled in Region 5" and that he is "sure higher positions were filled."    These contentions lack merit, 5 C.F.R. Sec. 351.001, and were not properly raised before the board.   Meglio v. Merit Sys. Protection Bd., 758 F.2d 1576 (Fed.Cir.1984).  He also asserts that the board decision is incorrect because of the agency's treatment of severance pay as an offset in the back pay determination.  Again, this argument was not raised before the board and we will not consider it for the first time on appeal.  Id.